Title: From John Adams to Jonathan Trumbull, Jr., 21 May 1798
From: Adams, John
To: Trumbull, Jonathan, Jr.,Connecticut Legislature


To His Excellency Jonathan Trumbul, Governor, and to the Honorable the Legislature of the State of Connecticut
Gentlemen
Philadelpa. May 21st. 1798—


An Address, so affectionate, and respectful, carries with it, a dignity and authority, which is the more honorable to me, as it comes from a Legislature, which although not in the habit of interfering in the administration of the general Government, has exhibited an uniform affection, for the National Constitution, and an undeviating respect to the Laws, and constituted authorities.
There can never be a time, when it will be more necessary for the Nation, to express the sentiments, by which it is animated than when it is deeply injured, by lawless aggressions, and insulted by imperious claims of a foreign Power, professing to confide in our disunion and boasting of the means of severing the affections of our Citizens, from the Government of their Choice—
Your approbation of the conduct, and Measures of Government, and assurances of a firm and hearty support, are of great and high importance, and demand my most respectful, and grateful acknowledgments.—
With you I cherish our Independence: revere the Names, the Virtues, and the sufferings of our Ancestors: and admire the Resolution, that the inestimable gift, of Civil and religious freedom, shall never be impaired in our hands, and that no sacrafice of Blood, or Treasure shall be esteemed too dear, to transmit the precious inheritance to posterity.
I return my most fervent wishes, for your personal happiness, and the peace and Honor of the Nation, committing all, with all their Interests to the God of our Fathers

John Adams